This prosecution was brought by affidavit and warrant returnable to the County Court, in which Court this defendant was convicted, and from that judgment he appealed to the Circuit Court where conviction was again had.
To the complaint, as filed by the Solicitor in the Circuit Court, the defendant interposed a plea of autrefois convict. There appears in the record a demurrer to this plea, but there is no judgment of the Court passing upon the demurrer; and hence there is nothing here for us to consider.
There is no Bill of Exceptions. The record appears in all things regular.
The judgment is affirmed.
Affirmed.